Court of Appeals
of the State of Georgia

                                        ATLANTA, April 30, 2015

The Court of Appeals hereby passes the following order:

A15D0357. JAMES THOMAS PEEBLES v. THE STATE.

      James Thomas Peebles was convicted of several crimes, including murder.1 He
filed several pro se motions in the trial court, including a motion for leave to file a
new trial and a motion for an out of time appeal based on a recent Supreme Court
ruling in a different case. The trial court denied the motions, and Peebles filed an
application for discretionary appeal in this Court.
      The Supreme Court has exclusive appellate jurisdiction over all cases involving
murder. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (8); Neal v. State, 290 Ga.
563, 572 (722 SE2d 765) (2012) (Hunstein, C. J., concurring); see also State v.
Thornton, 253 Ga. 524 (1) (322 SE2d 711) (1984) (directing this Court to transfer “all
cases in which either a sentence of death or of life imprisonment has been imposed
upon conviction of murder”). Peebles’ application for discretionary appeal, therefore,
is hereby TRANSFERRED to the Supreme Court for disposition.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta, 04/30/2015
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.

                                                                                         , Clerk.




      1
       Peebles’ conviction was affirmed on appeal. See Peebles v. State, 260 Ga. 430
(396 SE2d 229) (1990).